DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.
Objection to title of the invention has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-11, 13-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,923,060 to Shim et al. (hereafter Shim).
Regarding independent claim 1, Shim teaches a memory device, comprising: 
a memory cell block including a plurality of pages, wherein each of the plurality of pages corresponds to a word line of a plurality of word lines (FIG. 3: each word line corresponding to one or more page(s)); 
a peripheral circuit configured to perform a program operation on the plurality of pages (FIG. 33: driver 120a and read & write circuit 130a); and 
control logic configured to control the peripheral circuit to perform the program operation (FIG. 33: control logic 140a), the control logic changing and setting a bit line voltage applied to bit lines of the memory cell block during a program verify operation of the program operation (see FIGS. 39, 40 and 29:5-53) in this case, program order is from substrate up or from source side to drain side of the NAND string, see 2:16-30).
Regarding dependent claims 2 and 4, Shim implicitly teaches wherein the control logic controls the peripheral circuit to perform the program operation by sequentially selecting the plurality of pages; wherein the control logic controls the peripheral circuit to perform the program operation according to a reverse program order in which the pages corresponding to the each of the plurality of word lines are sequentially programmed from pages adjacent to a bit line (FIGS. 3 and 8-9: pages should be selected in sequential order as shown).
Regarding dependent claim 5, Shim teaches wherein the control logic divides the plurality of pages into a plurality of groups and controls the peripheral circuit to perform the program operation by sequentially selecting the plurality of groups or by alternately selecting pages included in each of the plurality of groups (see FIG. 43 and 30:11-16).
Regarding dependent claim 6, Shim teaches wherein the control logic increases and sets the bit line voltage when the program order is early, and decreases and sets the bit line voltage when the program order is later (see FIG. 40).
Regarding dependent claim 7, Shim teaches wherein the bit line voltage is gradually decreased according to the program order (see FIG. 40).
Regarding dependent claim 8, Shim teaches wherein the peripheral circuit applies a set bit line voltage to the bit lines before applying a verify voltage to a selected word line among the plurality of word lines during the program verify operation (FIG. 39: step S320 occurs before step S330).
Regarding dependent claim 9, Shim teaches wherein at least one page correspond to the each of the plurality of word lines (see FIG. 3), and wherein the peripheral circuit applies the bit line voltage having a same potential to the bit lines during the program operation of the at least one page (see FIGS. 34 and 36, 27: 66-67 and 28:9-20).
	Regarding independent claim 10, Shim teaches a memory device, comprising: 
a memory cell block including a plurality of pages, wherein each of the plurality of pages corresponds to a word line of a plurality of word lines sequentially disposed between a source line and bit lines (FIGS. 3 and 4: each word line corresponding to one or more page(s)); 
a peripheral circuit configured to perform a program operation on the plurality of pages (FIG. 33: driver 120a and read & write circuit 130a); and 
control logic configured to control the peripheral circuit to perform the program operation (FIG. 33: control logic 140a), the control logic gradually decreasing and setting a bit line voltage applied to the bit lines of the memory cell block during a program verify operation of the program operation (see FIGS. 39, 40 and 29:5-53) according to a program order of each of the plurality of pages (in this case, program order is from substrate up or from source side to drain side of the NAND string, see 2:16-30).
Regarding dependent claims 11 and 13, Shim teaches wherein the control logic controls the peripheral circuit to perform the program operation by sequentially selecting the plurality of pages according to the program order; wherein the program order is a reverse program order in which the pages corresponding to the each of the plurality of word lines are FIGS. 3 and 8-9: pages should be selected in sequential order as shown).
Regarding dependent claim 14, Shim teaches wherein the peripheral circuit applies a set bit line voltage to the bit lines before applying a verify voltage to a selected word line among the plurality of word lines during the program verify operation (FIG. 39: step S320 occurs before step S330).
Regarding dependent claim 15, Shim teaches wherein at least one page corresponds to the each of the plurality of word lines (see FIG. 3), and wherein the peripheral circuit applies the bit line voltage having a same potential to selected bit lines among the bit lines during the program verify operation of the at least one page (see FIGS. 39, 40, and 29:17-21).
Regarding independent claim 16, Shim teaches a method of operating a memory device, the method comprising: 
providing a memory block including a plurality of pages, wherein each of the plurality of pages corresponds to a word line of a plurality of word lines (FIG. 3: each word line corresponding to one or more page(s)); 
setting a different bit line voltage for each of the plurality of pages according to a program order of each of the plurality of pages (FIG. 39: step S310. In this case, program order is from substrate up or from source side to drain side of the NAND string, see 2:16-30); and 
performing a program operation by sequentially selecting the plurality of pages (FIGS. 3 and 8-9: pages should be selected in sequential order as shown), a set bit line voltage being applied to bit lines of the memory block during a program verify operation of the program operation (FIG. 39: step S320, see 29:5-53).
Regarding dependent claim 17, Shim teaches wherein, during the setting of the bit line voltage, the bit line voltage is set to be relatively high when the program order of a corresponding page is early, and the bit line voltage is set to be relatively low when the program order of the corresponding page is later (see FIG. 40).
Regarding dependent claim 19, Shim teaches wherein the program order is a reverse program order in which the pages corresponding to the each of the plurality of word lines are sequentially programmed from pages adjacent to the bit lines (FIGS. 3 and 8-9: pages should be selected in sequential order as shown).
Regarding dependent claim 20, Shim teaches wherein at least one page corresponds to the each of the plurality of word lines, and wherein the at least one page is set such that a same bit line voltage corresponds to the at least one page (see FIGS. 39, 40, and 29:17-21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of US 10,614,886 to Joe et al. (hereafter Joe).
Shim teaches, as applied in prior rejection of claim 2, all claimed subject matter except further limitation(s) set forth in the following claim(s).
	Regarding dependent claim 3, Joe teaches 3D NAND flash memory, which comprises top-to-bottom (T2B) programming method with programming order from bit line to source line see FIGS. 4 and 19), or bottom-to-top (B2T) programming method with programming order from source line to bit line (see FIG. 4 and 21).
Since Shim and Joe are both from the same field of endeavor, the purpose disclosed by Joe would have been recognized in the pertinent art of Shim.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply either T2B or B2T programming methods suggested in Joe to the 3D NAND flash memory of Shim because it is matter of choice.
	Regarding dependent claims 12 and 18, see rejection applied to claim 3 above.

Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive.
Applicant argues that Shim does not teach nor disclose Applicant’s claimed feature, which is a bit line voltage applied to bit lines may be changed and applied based on a program order during a program verify operation.  In Shim, the bit line bias is adjusted according to a location of a selected word line and not according to a program order as disclosed in Applicant’s claims.
Examiner respectfully disagrees with this statement. Shim clearly teaches recited feature in column 2, lines 16-30, which passage recites:
“The read/write circuit may be configured to sequentially increase the levels of the bias voltages applied to the plurality of bit lines during a program verification operation according to an increase in a distance between the selected word line and the substrate. 
The read/write circuit may be configured to sequentially increase, decrease, and increase the levels of the bias voltages applied to the plurality of bit lines during a program verification operation according to an increase in a distance between the selected word line and the substrate. 
The read/write circuit may be configured to sequentially decrease and increase the levels of the bias voltages applied to the plurality of bit lines during a program verification operation according to an increase in a distance between the selected word line and the substrate. 

As understood from the above passage, program order is from substrate up or from source side to drain side of the NAND string.  Claims 1-20 maintain rejected for the reason set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 24, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824